Exhibit 10.2

 

FIRST AMENDMENT TO WESTAFF EMPLOYMENT CONTRACT

 

The Employment Contract dated March 20, 2006, by and between Westaff (USA), Inc.
(“Westaff”) and Matthew G.J. Parker (the “Employment Contract”) is hereby
amended as follows:

 

1.      POSITION. You will be employed as Senior Vice President, US Field
Operations, effective March 27, 2006.

 

2.      SALARY. Effective April 1, 2006, your salary will be at the annual rate
of Two Hundred Twenty Thousand and 00/100 Dollars ($220,000) per annum, subject
to required withholding.

 

3.      INCENTIVE BONUS COMPENSATION. In addition to your salary, you will be
eligible for incentive bonus compensation as determined in the sole discretion
of the Compensation Committee of the Westaff, Inc. Board of Directors. The exact
amount of your bonus will be based upon your satisfaction of objective factors
and performance criteria established by the Compensation Committee and will be
provided to you in writing.

 

4.      PERQUISITES. Commencing on April 1, 2006, and for a period of one year,
you shall be entitled to a housing allowance of $3,000 per month and a car
allowance of $1,300 per month. Westaff shall reimburse you for reasonable travel
expenses for you and your wife for one round trip per year to the United Kingdom
until such time as you permanently relocate to the United States. Westaff shall
also reimburse you for reasonable relocation expenses not to exceed the amount
allowed by IRS regulations.

 

5.      VACATION. You shall be entitled to four (4) weeks vacation per year,
subject to the terms of Westaff’s vacation policy.

 

6.      NOTICE. Notwithstanding Paragraph 1 of the Employment Contract, Westaff
shall give you six (6) months advance notice of termination unless you are
terminated for

 

--------------------------------------------------------------------------------


 

misconduct, violation of the Employment Contract, or violation of Westaff’s
policies or rules as set forth in Westaff’s Employee Handbook, or otherwise made
known to you.

 

7.      ENTIRE AGREEMENT. This Agreement and the Employment Contract,  together
with the Confidential Information and Invention Agreement, and the
Indemnification Agreement set forth the entire understanding of you, the Company
and Westaff with respect to the subject matter hereof and supersede all prior
agreements, memoranda, discussion and understandings of any kind. All other
terms and conditions of the above-referenced Employment Contract shall remain in
full force and effect unless otherwise amended herein.

 

 

EMPLOYEE:

 

 

/s/ Matthew G.J. Parker

 

Matthew G.J. Parker

 

 

WESTAFF

 

 

By:

/s/ Patricia M. Newman

 

Patricia M. Newman, Chief Executive Officer

 

--------------------------------------------------------------------------------